Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 10716371 patent (hereafter ‘359) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Amendment
This non-final action is in response to reissue application, filed 2/15/2021, that provides a correction to priority benefit claimed from application 14/948246 to 14/948286 in their co-filed ADS.  This is a reissue of 10716371 (hereafter ‘371).  Original claims 1-18 are pending.  
Application Data Sheet (ADS)
In view of the corrected ADS received 2/15/2021, the reissue filing receipt issued February 22, 2021, now shows the correct domestic priority data and date.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1, 4, 5, 8-10, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9494427, hereafter Gray.  Regarding claims 1, 10 and 18, lacking evidence to the contrary, Gray (Abstract, 1:29-2:15, 9:29-41, 16:10-34, 17:4-60, FIGURES 1-12) describes a method, a wearable device and a non-transitory computer readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations, comprising: 
receiving, at a first haptic output unit of a wearable device having a plurality of haptic output units, a direction signal, wherein the direction signal directs a user of the wearable device to stay on a path previously travelled by another person (i.e., further see Gray @ 3:9-25, 4:58-5:38, 5:61-6:8, 9:29-41, 13:55-14:6, 14:20-36, 16:10-24, 17:4-60, 18:28-52, 21:3-8; Gray, similarly to ‘371, uses a map application 612 to provide a path “previously traveled by another person” where the applications listed in Gray implicitly include for selection historical and hiking/sightseeing Trails/Paths previously travelled by another person), 

and generating, at the first haptic output unit, a haptic output based on the direction signal, the haptic output communicating to the user of the wearable device one or more of a movement action and a distance to the movement action (i.e., further see Gray @ 3:9-25, 4:58-5:38, 9:29-41, 13:55-14:6, 21:3-8). 

Relatedly regarding claim 18, lacking evidence to the contrary, facts cited above also show Gray describes a non-transitory computer readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations, comprising: generating a direction signal which directs a user of a wearable device to stay on a path previously travelled by another person, the direction signal identifying one or more of a movement action and a distance to the movement action; and transmitting, to a haptic output unit of the wearable device having a plurality of haptic output units, the direction signal, such that the haptic output unit generates a haptic output based on the direction signal, the haptic output communicating to the user of the wearable device the one or more of the movement action and the distance to the movement action.  
Regarding claim 4 and 13 herein further recites “wherein the wearable device comprises eyeglasses,” Gray describes wearable device includes eyeglasses (9:29-41, “electronic glasses or goggles, watches, wearable accessories, televisions, monitors, electronic glass, heads-up-displays, or other devices”; and, 17:25-30, “The devices 602, 604, and 606 may represent any number of cell phones, PDAs, tablets, electronically convertible devices, radios, mp3 players, GPS devices, windshields, electronic glass, glasses, e-readers, wearable clothing or accessories, helmets, goggles, heads-up-displays, computers, personal computers, or other electronic devices.”).  
Further, regarding claims 5 and 14 herein, Gray describes the method and wearable device as recited herein where cited facts above show Gray describes eyeglasses as a wearable device in a method and wearable device where it is interpreted that Gray includes “wherein the haptic output unit(s) is located as part of the arms of the eyeglasses” as recited in claims 5 and 14 herein since known elements or structure of eyeglasses is arms of eyeglasses, nosepiece and lenses, where the arms of the eyeglasses is most supportive of those elements for location of haptic output device.  
Regarding claim 8, 9 and 17 herein, Gray (15:13-41, “the first user 501 and the second user may be talking to each other through the phone. The second user may provide directional feedback to the first user during the phone call. This may be useful if one or both of the first user and the second user is utilizing an integrated or external speaker system, headphones, or so forth. The first user 501 may also be temporarily utilizing the mapping interface 500 (i.e. a cell phone) as a mapping device (i.e. a GPS device) utilizing a mount in a vehicle. The mapping interface 500 may be helpful to users that better understand directions visually in a format more similar to many global positioning systems and mapping systems”) describes “wherein the direction signal is received from a smartphone, and wherein an activity of the user on the smartphone proceeds uninterrupted while the haptic output is generated on the wearable device” and “wherein the activity of the user is one of listening to music, engaging in a conversation via the smartphone, writing a text message, and playing a game.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9494427, hereafter Gray.   In the alternative, lacking evidence to the contrary, Gray describes the method and wearable device as recited herein including the wearable device comprises eyeglasses; however, to the extent an artisan interprets Gray lacks “arms” in the limitation “wherein the haptic output unit(s) is located as part of the arms of the eyeglasses” as recited in claims 5 and 14 herein.  However, prior to the invention an artisan would have by common knowledge of known structure or elements of eyeglasses known there is a limited number of locations where to place/locate a plurality of haptic output units on eyeglasses so as to provide haptic/tactile direction signal where the known locations were limited to the known structure of eyeglasses of: 1) nosepiece or nosepad, 2) arms of the eyeglasses, and 3) lenses of the eyeglasses.  In consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to try “arms” of the eyeglasses as common knowledge of known structure of eyeglasses to improve the method and wearable device of Gray to produce the expected result of providing a method and wearable device where the wearable device is eyeglasses.  Alternatively, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan at time prior to the invention to substitute one location on eyeglasses for another to produce the expected result of providing a method and wearable device where the wearable device is eyeglasses.  Relatedly, based on judicial decision in judicial decision in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), as basis that it was known to be obvious to an artisan to rearrange location of parts when the change in location of its parts does not alter or modify the operation of its elements/parts, in this case where there is a limited known number of locations of eyewear/eyeglasses as noted above, it would have been obvious to an artisan at a time prior to the invention to rearrange the location of parts such that it would have been obvious to rearrange location of the plurality of haptic output units to the known location of arms of the eyeglasses where the function of the haptic output units is not altered in this case.  Essentially, in this case, there is no patentable distinction between particular location of haptic output units on eyeglasses for knowledge of an artisan of wearable device being eyeglasses that directs a user to stay on a path as recited herein and a wearable device as described in Gray.  
In the alternative, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan at time prior to the invention to add “arms” of the eyeglasses as one of a limited number of known locations to place a haptic output device to produce the expected result of providing a direction signal that directs user to stay on a path to a destination.  

Claims 2, 3, 6, 7, 11, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9494427, hereafter Gray as applied to claims 1, 8, 10, 17 and 18 above, and further in view of U.S. Publication No. 2015/0358778, hereafter Heo.  Lacking evidence to the contrary, claims 2-3 and 11-12 herein further recite “wherein the wearable device comprises a pair of earphones” and “wherein the pair of earphones produce uninterrupted audio output when generating the first haptic output”; while, Gray relatedly describes “wherein an activity of the user on the smartphone proceeds uninterrupted while the haptic output is generated on the wearable device” as recited in claims 8 and 17, but Gray lacks discussing the device is an earphone.  Related reference Heo (Abstract, Figures 1-6, [0003], [0004], [0033], [0041], [0047], [0054], [0063], [0204]) describes wearable device comprises earphones and “wherein the pair of earphones produce uninterrupted audio output when generating the first haptic output.”  
Relatedly, lacking evidence to the contrary, regarding claims 4-5 and 13-14 herein, Heo ([0033]) also describes the wearable device comprises eyeglasses, that for same reasons noted above with regard to Gray, the haptic output units in Heo are also interpreted to be located on the “arms” of the eyeglasses.    
Relatedly, lacking evidence to the contrary, regarding claim 6 and 15 herein Gray lacks discussing wherein the wearable device comprises one of “rings or gloves.”  Related reference Heo (Abstract, Figures 1-6, [0003], [0004], [0033], [0041], [0047], [0054], [0063], [0204]) describes a wearable device comprises rings or gloves.
Relatedly, lacking evidence to the contrary, regarding claim 7 and 16 herein, Gray lacks discussing “wherein the wearable device comprises one of a necklace or bracelets.” Related reference Heo ([0003], [0033], [0041], [0054], [0063], [0204]) describes a wearable device comprises necklace or bracelets.  
Heo is deemed herein as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The level of ordinary skill in the art is shown by the applied art herein. Since Gray and Heo each regard a method and a wearable device to provide a direction signal, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to substitute one wearable device for another to produce the expected result of  receiving, at a haptic output unit, a direction signal that directs a user of a wearable device to stay on a path previously travelled by another person.  Essentially, in this case, there is no patentable distinction between particular wearable device that directs a user to stay on a path previously travelled by another person as recited herein in light of a wearable device as described in Gray in combination with Heo when taken as a whole at a time prior to the invention by an artisan, i.e., one of ordinary skill in the art.  
	In the alternative, since Gray and Heo each regard a method and a wearable device to provide a direction signal, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add “a pair of earphones”, “wherein the pair of earphones produce uninterrupted audio output when generating the first haptic output”, “rings or gloves” and “necklace or bracelets” as described by Heo to improve the method and wearable device of Gray to produce the expected result of a wearable device providing a direction signal that directs a user to stay on a path where the specific wearable device fails to critically/patentably distinguish in this case for facts herein.  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9494427, hereafter Gray as applied to claims 1 and 10 above, and further in view of U.S. Publication No. 2015/0198455, hereafter Chen.  Lacking evidence to the contrary, claims 7 and 16 herein further recites “wherein the wearable device comprises one of a necklace or bracelets,” but Gray lacks discussing this limitation.  Related reference Chen (Abstract, [0011]-[0027], [0039]-[0043], [0061], [0167]-[0180], FIGURES 1A-11B) describes the wearable device is a necklace. Chen is deemed herein as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The level of ordinary skill in the art is shown by the applied art herein. Since Gray and Chen each regard a method and a wearable device to provide a direction signal, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to substitute one device for another to produce the expected result of providing a direction signal that directs a user of a wearable device to stay on a path previously travelled by another person.  Essentially, in this case, there is no patentable distinction between particular wearable device that directs a user to stay on a path previously travelled by another person as recited herein and a wearable device as described in Gray in combination with Chen when taken as a whole at a time prior to the invention by an artisan, i.e., one of ordinary skill in the art..  
In the alternative, since Gray and Chen each regard a method and a wearable device to provide a direction signal, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add “necklace or bracelets” as described by Chen to improve the method and wearable device of Gray to produce the expected result of a wearable device providing a direction signal that directs a user to stay on a path where the specific wearable device fails to patentably distinguish in this case for facts herein.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9829338 (hereafter ‘338 or Ward ‘338) in view of U.S. Patent No. 9494427, hereafter Gray, U.S. Publication No. 2015/0358778, hereafter Heo, or U.S. Publication No. 2015/0198455, hereafter Chen.  As shown in the table below regarding claim 1 of Ward ‘338 as compared to claim 1 herein, lacking evidence to the contrary, with broadest reasonable interpretation of the claims in light of ‘371 without reading limitations from ‘371 into the claims herein, to the extent that although containing slightly different wording the receiving, generating and transmitting as recited in claim 1 of Ward ‘338 overlaps the receiving, generating and the haptic output communicating as recited in claim 1 herein including “wherein the direction signal directs a user of the wearable device” as exemplified by “directions to an intended destination for a user, the directions comprising a movement action and a distance to the movement action;” and “such that the directions are communicated to the user via the left haptic output unit and the right haptic output unit, wherein as the distance to the movement action decreases, a duration of output generated by at least one of the left haptic output unit and the right haptic output unit increases” as recited in claim 1 of Ward ‘338, except claims in Ward ‘338 lack reciting “to stay on a path previously travelled by another person.”    
17/175987, claim 1 herein
Ward ‘338, claim 1
A method comprising: 
A method comprising: 
receiving, at a first haptic output unit of a wearable device having a plurality of haptic output units, a direction signal, 
wherein the direction signal directs a user of the wearable device to stay on a path previously travelled by another person; 

and generating, at the first haptic output unit, a haptic output based on the direction signal, 



the haptic output communicating to the user of the wearable device one or more of a movement action and a distance to the movement action.
receiving directions to an intended destination for a user, the directions comprising a movement action and a distance to the movement action; 



generating, via a processor, a left signal component based on the directions; generating, via the processor, a right signal component based on the directions; 

transmitting the left signal component to a left haptic output unit; and transmitting the right signal component to a right haptic output unit, such that the directions are communicated to the user via the left haptic output unit and the right haptic output unit, wherein as the distance to the movement action decreases, a duration of output generated by at least one of the left haptic output unit and the right haptic output unit increases.


Relatedly, claim 18 herein recites a “non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising: generating a direction signal which directs a user of a wearable device to stay on a path previously travelled by another person, the direction signal identifying one or more of a movement action and a distance to the movement action; and transmitting, to a haptic output unit of the wearable device having a plurality of haptic output units, the direction signal, such that the haptic output unit generates a haptic output based on the direction signal, the haptic output communicating to the user of the wearable device the one or more of the movement action and the distance to the movement action.”  While, claim 16 of Ward ‘338 similarly recites a “non-transitory computer-readable storage device having instructions stored which, when executed by a computing device, result in the computing device performing operations comprising: receiving directions to an intended destination for a user, the directions comprising a movement action and a distance to the movement action; generating a left signal component based on the directions; generating a right signal component based on the directions; transmitting the left signal component to a left haptic output unit; and transmitting the right signal component to a right haptic output unit, such that the directions are communicated to the user via the left haptic output unit and the right haptic output unit, wherein as the distance to the movement action decreases, a duration of output generated by at least one of the left haptic output unit and the right haptic output unit increases.”  Essentially, comparing claim 16 of Ward ‘338 to claim 18 herein such that claim 16 of Ward ‘338 overlaps claim 18 herein but claim 16 of Ward ‘338 similarly lacks reciting “to stay on a path previously travelled by another person.”    
Likewise, as shown in the table below regarding wearable device of claim 10 herein as compared to a system of claim 8 of Ward ‘338, lacking evidence to the contrary, with broadest reasonable interpretation of the claims in light of ‘371 without reading limitations from ‘371 into the claims herein, to the extent that although containing slightly different wording the receiving, generating and transmitting a left and right signal component to respective left and right haptic output unit as recited in claim 8 of Ward ‘338 overlaps a first haptic output device; and a second haptic output device, wherein when the first haptic output device receives a direction signal, the direction signal directing a user of the wearable device, the first haptic output device generates a first haptic output based on the direction signal, the first haptic output communicating to the user of the wearable device one or more of a movement action and a distance to the movement action” as recited in claim 1 herein, except claims in Ward ‘338 lacks reciting “to stay on a path previously travelled by another person.”    
17/175987, claim 10 herein
Ward ‘338, claim 8
A wearable device, comprising: 
A system comprising: 

a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, result in the processor performing operations comprising:
a first haptic output device; 
and a second haptic output device, 
wherein when the first haptic output device receives a direction signal, the direction signal directing a user of the wearable device to stay on a path previously travelled by another person, 

the first haptic output device generates a first haptic output based on the direction signal, 


the first haptic output communicating to the user of the wearable device one or more of a movement action and a distance to the movement action.


receiving directions to an intended destination for a user, the directions comprising a movement action and a distance to the movement action; 


generating a left signal component based on the directions; generating a right signal component based on the directions; 

transmitting the left signal component to a left haptic output unit; and transmitting the right signal component to a right haptic output unit, such that the directions are communicated to the user via the left haptic output unit and the right haptic output unit, wherein as the distance to the movement action decreases, a duration of output generated by at least one of the left haptic output unit and the right haptic output unit increases.


Regarding “to stay on a path previously travelled by another person” as recited in claims 1, 10 and 18 herein, facts cited above relied on herein for each respective related references Gray (Abstract, 1:29-2:15, 3:9-25, 4:58-5:38, 5:61-6:8, 9:29-41, 13:55-14:6, 14:20-36, 21:3-8, FIGURES 1-11), Heo (Abstract, Figures 1-6, [0003], [0033], [0041], [0047], [0054], [0063], [0090], [0204]), and Chen (Abstract, [0011]-[0027], [0039]-[0043], [0167]-[0180], FIGURES 1A-11B), each respectively describe “to stay on a path” that are interpreted to overlap/include “to stay on a path previously travelled by another person.”  Gray, Heo, and  Chen, is each deemed herein as relevant prior art due to either being in the same field of endeavor or being reasonably pertinent to the particular problem with which the Applicant was faced. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The level of ordinary skill in the art is shown by the applied art herein.  Since Gray, Heo, Chen, and claims of Ward ‘338 each regard a method, wearable device and non-transitory computer-readable storage medium to receive at a haptic output unit/device a direction signal to direct a user on a path to a destination, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to substitute one path to a destination for another to produce the expected result of providing a direction signal that directs a user of a wearable device to stay on a path previously travelled by another person.  Essentially, in this case, there is no patentable distinction between a path previously travelled by another person as recited herein and a path as recited in claims of Ward ‘338 in combination with Gray, Heo, or Chen.  
In the alternative, since Gray, Heo, Chen, and claims of Ward ‘338 each describe a method to provide a tactile/haptic/kinesthetic direction signal to a destination, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add “to stay on a path previously travelled by another person” as described by Gray, Heo, or Chen to improve the method of claims in Ward ‘338 to produce the expected result of providing a direction signal that directs a user of a wearable device to stay on a path.  

Claims 2-3 and 11-12 herein further recites “wherein the wearable device comprises a pair of earphones” and “wherein the pair of earphones produce uninterrupted audio output when generating the first haptic output,” but claims in Ward ‘338 lack reciting these limitations.  Related reference Heo (Abstract, Figures 1-6, [0003], [0004], [0033], [0041], [0047], [0204]) describes wearable device comprises earphones and “wherein the pair of earphones produce uninterrupted audio output when generating the first haptic output.”  As stated above, Heo is relevant prior art and the level of prior art is as shown by the applied references.  Since Heo and claims of Ward ‘338 each regard a method, wearable device and non-transitory computer-readable storage medium to receive at a haptic output unit/device a direction signal to direct a user on a path to a destination, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to substitute one device for another to produce the expected result of providing a direction signal that directs a user of a wearable device to stay on a path previously travelled by another person.  Essentially, in this case, there is no patentable distinction between the device as “a pair of earphones” and “wherein the pair of earphones produce uninterrupted audio output when generating the first haptic output,” as recited herein and the method and device as recited in claims of Ward ‘338 in combination with Gray, Heo, or Chen, and further in view of Heo.  

Claim 4 and 13 herein further recites “wherein the wearable device comprises eyeglasses,” but claims in Ward ‘338 lack reciting this limitation.  Related reference Heo (Abstract, Figures 1-6, [0003], [0004], [0033], [0041], [0047], [0204]) and Gray (9:29-41, “electronic glasses or goggles, watches, wearable accessories, televisions, monitors, electronic glass, heads-up-displays, or other devices”; and, 17:25-30, “The devices 602, 604, and 606 may represent any number of cell phones, PDAs, tablets, electronically convertible devices, radios, mp3 players, GPS devices, windshields, electronic glass, glasses, e-readers, wearable clothing or accessories, helmets, goggles, heads-up-displays, computers, personal computers, or other electronic devices.”) describes wearable device comprises eyeglasses.  As stated above, Gray and Heo is each relevant prior art and the skill level of art is as shown by the applied references.  Since Gray, Heo and claims of Ward ‘338 each regard a method, wearable device and non-transitory computer-readable storage medium to receive at a haptic output unit/device a direction signal to direct a user on a path to a destination, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to substitute one device for another to produce the expected result of providing a direction signal that directs a user of a wearable device to stay on a path previously travelled by another person.  Essentially, in this case, there is no patentable distinction between the wearable device comprises “eyeglasses”, as recited herein and the method and device as recited in claims of Ward ‘338 in combination with Gray, Heo, or Chen, and further in view of Gray or Heo.  

Claim 5 and 14 herein further recites “wherein the plurality of haptic output units are part of the arms of the eyeglasses,” but claims in Ward ‘338 lack reciting this limitation.  Facts noted above show related reference Gray and Heo each describes haptic output units are part of eyeglasses and  Gray and Heo describes eyeglasses as a wearable device in a method and wearable device, Gray and Heo are each interpreted to include the plurality of haptic output units are located on the “arms” of the eyeglasses for reasons noted above relied on herein.  In the alternative, to the extent an artisan interprets Gray and Heo each lacks stating the plurality of haptic output units are located on the “arms” of the eyeglasses.  However, prior to the invention herein an artisan would have by common knowledge of known structure of eyeglasses known there is a limited number of locations where haptic output device can be placed on eyeglasses such as to provide haptic/tactile direction signal where the known locations were limited to the known structure of eyeglasses of: 1) nosepiece or nose pad, 2) arms of the eyeglasses, and 3) lenses of the eyeglasses.  In consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to try “arms” of the eyeglasses as one common knowledge known location of eyeglasses to improve the method and wearable device of claims of Ward ‘338 in combination with Gray, Heo, or Chen, and further in view of Gray or Heo to produce the expected result of providing a method and wearable device that directs a user to stay on a path to a destination.  
Alternatively, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan at time prior to the invention to substitute one location on eyeglasses for another to produce the expected result of providing a method and wearable device that provides a direction signal that directs a user of a wearable device to stay on a path to a destination.  Relatedly, based on judicial decision in judicial decision in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), as basis that it was known to be obvious to an artisan to rearrange location of parts when the change in location of its parts does not alter or modify the operation of its elements/parts, in this case where there is a limited known number of locations of eyewear/eyeglasses as noted above, it would have been obvious to an artisan at a time prior to the invention to rearrange the location of parts such that it would have been obvious to rearrange location of the plurality of haptic output units to the known location of arms of the eyeglasses where the function of the haptic output units is not altered in this case.  Essentially, in this case, there is no patentable distinction between particular location of haptic output device on eyeglasses for knowledge of an artisan of wearable device that directs a user to stay on a path as recited herein and a wearable device as described in claims in Ward ‘338 in combination with Gray, Heo, or Chen, and further in view of Gray or Heo.  
In the alternative, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan at time prior to the invention to add “arms” of the eyeglasses to claims in Ward ‘338 in combination with Gray, Heo, or Chen, and further in view of Gray or Heo as one of a limited number of known locations to place a haptic output device on eyeglasses to produce the expected result of providing a direction signal that directs user to stay on a path to a destination.  

Claim 6 and 15 herein further recites “wherein the wearable device comprises one of rings or gloves,” but claims in Ward ‘338 lack reciting this limitation.  Related references Heo (Abstract, Figures 1-6, [0003], [0004], [0033], [0041], [0047], [0204]) each describes a wearable device comprises a glove.  As stated above, Heo is relevant prior art and the level of prior art is as shown by the applied references.  Since Heo and claims of Ward ‘338 each regard a method, wearable device and non-transitory computer-readable storage medium to receive at a haptic output unit/device a direction signal to direct a user on a path to a destination, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to substitute one device for another to produce the expected result of providing a direction signal that directs a user of a wearable device to stay on a path previously travelled by another person.  Essentially, in this case, there is no patentable distinction between the method and wearable device as “rings or gloves,” as recited herein and the method and device as recited in claims of Ward ‘338 in combination with Gray, Heo, or Chen, and further in view of Heo.  

Claim 7 and 16 herein further recites “wherein the wearable device comprises one of a necklace or bracelets,” but claims in Ward ‘338 lack reciting this limitation.  Related references Chen (Abstract, FIGUREs 1A-11B, [0011]-[]0027], [0039]-[0041]) and Heo (0003], [0033], [0041], [0204]) describes a wearable device as a necklace or bracelet.  As stated above, Heo and Chen is each relevant prior art and the level of prior art is as shown by the applied references.  Since Heo, Chen and claims of Ward ‘338 each regard a method, wearable device and non-transitory computer-readable storage medium to receive at a haptic output unit/device a direction signal to direct a user on a path to a destination, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to substitute one device for another to produce the expected result of providing a direction signal that directs a user of a wearable device to stay on a path previously travelled by another person.  Essentially, in this case, there is no patentable distinction between the device as “necklace or bracelet,” as recited herein and the method and device as recited in claims of Ward ‘338 in combination with Gray, Heo, or Chen, and further in view of Heo or Chen.  

Claims 8 and 17 herein further recites “wherein the direction signal is received from a smartphone, and wherein an activity of the user on the smartphone proceeds uninterrupted while the haptic output is generated on the wearable device” and claim 9 herein recites “wherein the activity of the user is one of listening to music, engaging in a conversation via the smartphone, writing a text message, and playing a game”, but claims in Ward ‘338 lack reciting these limitations. Gray (15:13-41, “the first user 501 and the second user may be talking to each other through the phone. The second user may provide directional feedback to the first user during the phone call. This may be useful if one or both of the first user and the second user is utilizing an integrated or external speaker system, headphones, or so forth. The first user 501 may also be temporarily utilizing the mapping interface 500 (i.e. a cell phone) as a mapping device (i.e. a GPS device) utilizing a mount in a vehicle. The mapping interface 500 may be helpful to users that better understand directions visually in a format more similar to many global positioning systems and mapping systems”), and Chen (Abstract, FIGUREs 1A-11B, [0053]) and Heo (0003], [0033], [0041], [0204]) each describes a wearable device wherein a direction signal is received from a smartphone and activity of the user on the smartphone proceeds uninterrupted while haptic output is generated on the device.  As stated above, Gray, Heo and Chen is each relevant prior art and the level of prior art is as shown by the applied references.  Since Gray, Heo, Chen and claims of Ward ‘338 each regard a method, wearable device and non-transitory computer-readable storage medium to receive at a haptic output unit/device a direction signal to direct a user on a path to a destination, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add “wherein the direction signal is received from a smartphone, and wherein an activity of the user on the smartphone proceeds uninterrupted while the haptic output is generated on the wearable device” and “wherein the activity of the user is one of listening to music, engaging in a conversation via the smartphone, writing a text message, and playing a game” as described by Gray, Heo or Chen to improve the method and wearable device of claims of Ward ‘338 to produce the expected result of providing a direction signal that directs a user of a wearable device to stay on a path previously travelled by another person.  Essentially, in this case, there is no patentable distinction between the method and wearable device including allowing interaction with a secondary device such as a smartphone that allows uninterrupted activity thereto, as recited herein and the method and device as recited in claims of Ward ‘338 in combination with Gray, Heo, or Chen.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A. Sager whose telephone number is (571)272-4454. The examiner can normally be reached M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mark Sager/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferee:  

/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992